



Exhibit 10.81


Baker Hughes Company ROIC Performance Share Unit Award Agreement For [●]
(“Participant”)
1.Capitalized Terms. Each capitalized term used but not defined in this Award
Agreement (including Appendix A) shall have the meaning ascribed to such term in
the Baker Hughes Company 2017 Long-Term Incentive Plan (the “Plan”).
2.    Grant. The Committee of Baker Hughes Company (the “Company”) has granted
Performance Share Units (“PSUs”) to the individual named in this Award Agreement
(the “Participant”) on [●] (the “Grant Date”). Each PSU entitles the Participant
to receive from the Company one share of Class A common stock of the Company,
par value $0.0001 per share (“Share”), for which the restrictions set forth in
paragraph 4 lapse in accordance with the terms of this Award Agreement, the
Plan, any country specific addendums and any rules and procedures adopted by the
Committee. The target number of PSUs reflected in the Participant’s Plan account
maintained by Fidelity Stock Plan Services (the “Target PSUs”) is the number of
PSUs that the Participant may earn if the Performance Condition is satisfied at
the target level. The actual number of PSUs that the Participant may earn may be
less than or more than the Target PSUs, depending upon actual performance, as
specified in paragraph 4. Shares may be adjusted or converted into other
property or cash pursuant to the provisions of the Plan.
3.    Dividend Equivalents. Until such time as the restrictions lapse or the
PSUs are cancelled, whichever occurs first, the Company may establish an amount
to be paid to the Participant equal to the number of PSUs subject to restriction
times the per Share quarterly dividend payments made to stockholders of the
Company’s Shares (“Dividend Equivalent”). The Company will accumulate Dividend
Equivalents and will pay the Participant a cash amount equal to the Dividend
Equivalents accumulated and unpaid as of the date that the restrictions lapse
(without interest) upon such lapse date. Notwithstanding the foregoing, any
accumulated and unpaid Dividend Equivalents attributable to PSUs that are
cancelled will not be paid and are immediately forfeited upon cancellation of
the PSUs. The determination regarding the form and type of dividend equivalents
will be made by the Committee at the time of grant.
4.    Lapse of Restrictions Generally. Except as specified in paragraph 6(a),
restrictions on the PSUs will lapse to the extent that both the Service
Condition and the Performance Condition are satisfied, based on the Committee
Certification. Subject to paragraphs 5 and 6, the “Service Condition” will be
satisfied with respect to the PSUs only if the Participant has been continuously
employed by the Company or one of its Subsidiaries through the End Date, and the
“Performance Condition” will be satisfied with respect to between 0% and 150% of
the Target PSUs based on the sum of the attainment of Relative Absolute Change
ROIC and Relative Cumulative Average ROIC in accordance with Appendix A. After
the end of the Performance Period and prior to the issuance or delivery of any
Shares pursuant to paragraph 7, the Committee shall certify the extent, if any,
to which the Performance Condition was achieved.


    1
    

--------------------------------------------------------------------------------






5.    Termination of Employment. If the Participant’s employment with the
Company or any of its Subsidiaries terminates prior to the End Date, the PSUs
shall be immediately cancelled, except as follows:
a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Subsidiaries terminates prior to the End Date as a
result of the Participant’s death, the Service Condition shall be deemed fully
satisfied as of the date of such termination, and, subject to paragraph 6(a),
the PSUs shall remain subject to the Performance Condition.
b.    Involuntary Termination Without Cause Following a Change in Control. If
the Participant incurs a Separation From Service due to an Involuntary
Termination without Cause during the 12-month period following a Change in
Control, the Service Condition shall be deemed to be fully satisfied for all
PSUs awarded hereby on the date of the Participant’s Separation From Service if
the Participant is not a Specified Employee or on the date that is six months
following the Participant’s Separation From Service if the Participant is a
Specified Employee. For purposes of this Award Agreement, “Involuntary
Termination” means the Separation From Service of the Participant (i) because
the Participant’s position is eliminated, (ii) because the Participant and the
Company, any of its Subsidiaries or, upon or following a Change in Control, any
of their successors, agree to the Participant's resignation of his or her
position at the request of the Company, any of its Subsidiaries or, upon or
following a Change in Control, any of their successors, or (iii) because the
Company, any of its Subsidiaries or, upon or following a Change in Control, any
of their successors, terminates the employment of the Participant without Cause.
For purposes of this Award Agreement, an “Involuntary Termination” does not
include (i) a termination of employment for Cause, (ii) the Participant’s death
or Disability or retirement or (v) a voluntary termination of employment by the
Participant. For purposes of this Award Agreement, “Separation From Service” has
the meaning ascribed to that term in Section 409A and “Specified Employee” means
a person who is, as of the date of the person’s Separation From Service, a
“specified employee” within the meaning of Section 409A. For purposes of this
Award Agreement, “Section 409A” means section 409A of the Internal Revenue Code
of 1986, as amended and the Department of Treasury rules and regulations issued
thereunder. For purposes of this Award Agreement, “Change in Control” means (A)
a Change in Control as defined in the Plan or (B) the date a majority of members
of the Board is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election, in each case if the
transaction or event also constitutes a “change in ownership,” “change in
effective control,” or a “change in the ownership of a substantial portion of
the Company’s assets” for purposes of Section 409A.
c.    Employment Termination, Eligibility for Retirement or Occurrence of Total
Disability More Than One Year After Grant Date. If, on or after the first
anniversary of the Grant Date and prior to the End Date, the Participant incurs
a Separation From Service due to an Involuntary Termination, or the Participant
meets the age and service requirements specified in (c)(i) below or incurs a
Total Disability, then the restrictions on the PSUs shall remain eligible to
lapse based on attainment of the Performance Condition or shall be cancelled as
provided below:


    2
    

--------------------------------------------------------------------------------




(i)    Eligibility for Retirement or Occurrence of Total Disability. If (A) the
Participant attains at least age 60 while still employed by the Company or a
Subsidiary and completes 5 or more years of continuous service with the Company
and any of its Subsidiaries, or (B) or (B) the Participant incurs a Total
Disability, the Service Condition shall be deemed fully satisfied as of the date
of such termination, and, subject to paragraph 6(a), the PSUs shall remain
subject to the Performance Condition. For purposes of this Award Agreement,
“Total Disability” means the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
month, receiving income replacement benefits for a period of not less than three
months under an accident or health plan covering employees of the Company or any
of its Subsidiaries. the Participant’s employment with the Company or any of its
Subsidiaries terminates as a result of a total disability.
(ii)     Involuntary Termination Without Cause. If the Participant incurs a
Separation From Service due to an Involuntary Termination without Cause, then as
of the date of such Separation From Service, the Service Condition shall be
deemed satisfied with respect to the applicable Pro-Rata Portion, and, subject
to paragraph 6(a), such Pro-Rata Portion of the PSUs shall remain subject to the
Performance Condition. “Pro-Rata Portion” means the total number of PSUs covered
by this Award, multiplied by a fraction, the numerator of which is the total
number of complete calendar months which have elapsed between the Start Date and
the date on which the Participant’s employment with the Company or any of its
Subsidiaries terminates, and the denominator of which is 36.
(iii)    Termination Due to Other Reasons. If the Participant incurs a
Separation From Service for any other reason, then the PSUs shall be immediately
cancelled.
d.    Transfers. For the avoidance of doubt, transfer of employment from the
Company or any of its Subsidiaries to the Company or any of its Subsidiaries
shall not constitute a termination of employment for purposes of this Award.
6.    Transactions Involving the Company or Peers.
a.    Change in Control of the Company. In the event of a Change in Control, the
Performance Condition shall be deemed satisfied at the target level of
performance with respect to the Target PSUs that have not theretofore been
forfeited, and, except as specified above in this Award Agreement, the Target
PSUs shall remain subject to the Service Condition. For purposes of this Award
Agreement, “Change in Control” means (A) a Change in Control as defined in the
Plan or (B) the date a majority of members of the Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, in each case if the transaction or event also constitutes a “change in
ownership,” “change in effective control,” or a “change in the ownership of a
substantial portion of the Company’s assets” for purposes of Section 409A. For
purposes of this Award Agreement, “Section 409A” means section 409A of the
Internal Revenue Code of 1986, as amended and the Department of Treasury rules
and regulations issued thereunder.


    3
    

--------------------------------------------------------------------------------




a.    Transactions Involving Peers. Notwithstanding anything in this Award
Agreement (including Appendix A) to the contrary, for purposes of the
Performance Condition in Appendix A, in the event that, prior to the End Date,
there occurs:
(i)    a merger, acquisition or business combination transaction of a Peer with
or by another Peer, only the surviving entity shall remain a Peer;
(ii)    a merger of a Peer with an entity that is not a Peer, or the acquisition
or business combination transaction by or with a Peer, or with an entity that is
not a Peer, in each case where such Peer is the surviving entity and remains
publicly traded, such Peer shall remain a Peer;
(iii)    a merger or acquisition or business combination transaction of a Peer
by or with an entity that is not a Peer or a “going private” transaction
involving a Peer where such Peer is not the surviving entity or is otherwise no
longer publicly traded, such Peer shall no longer be a Peer;
(iv)    a stock distribution from a Peer consisting of the shares of a new
publicly traded company (a “spin-off”), such Peer shall remain a Peer, such
distribution shall be treated as a dividend from such Peer based on the closing
price of the shares of the spun-off company on its first day of trading and the
Annual ROIC of the spun-off company shall not thereafter be tracked for purposes
of calculating Annual ROIC; or
(v)    a bankruptcy or liquidation of a Peer, the Absolute Change ROIC of such
Peer shall be ranked last for purposes of determining the Relative Absolute
Change ROIC and the Cumulative Average ROIC shall be ranked last for purposes of
determining the Relative Cumulative Average ROIC.
7.    Delivery and Withholding Tax. Upon such date as both the Service Condition
and the Performance Condition restrictions lapse pursuant to this Award
Agreement, the Company shall deliver to the Participant such Shares with respect
to the portion, if any, of the PSUs for which the restrictions lapse in
accordance with this Award Agreement. No later than the date as of which an
amount with respect to the PSUs first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Company regarding payment
of any federal, state, local or foreign taxes of any kind required or permitted
to be withheld with respect to such amount.
8.    Amendment/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, or terminate the PSUs without the consent of
the Participant; provided, however, that no such amendment, alteration or
termination shall occur if reasonably likely to significantly diminish the
rights of the Participant without the Participant’s consent; provided further
that no such consent shall be required with respect to any amendment, alteration
or termination of the PSUs if the Board determines in its sole discretion that
such amendment, alteration, or termination either (i) is required or advisable
to satisfy or conform to any applicable law, regulation or accounting standard
or (ii) is in accordance with paragraph 9. Notwithstanding the foregoing, no
amendment of the PSUs may be made that would cause the Participant to become
subject to additional taxes under Section 409A. Also, the PSUs shall be null and
void to the extent the grant of PSUs or the lapse of restrictions thereon is
prohibited under the laws of the country of residence of the Participant.


    4
    

--------------------------------------------------------------------------------




9.    Recoupment. Notwithstanding any other provision of this Award to the
contrary, the PSUs, any Shares issued in settlement of the PSUs, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.
10.    Plan Terms. All terms used in this Award have the same meaning as given
such terms in the Plan, a copy of which will be furnished upon request. This
Award is subject to the terms of the Plan, which terms are incorporated by
reference.
11.    Entire Agreement. This Award, the Plan, country specific addendums and
the rules and procedures adopted by the Committee contain all of the provisions
applicable to the PSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




    5
    

--------------------------------------------------------------------------------





Appendix A
Performance Condition
Section 1.    Definitions. As used in this Appendix A, the following terms shall
have the meanings set forth below:
(a)“Absolute Change ROIC” means the Annual ROIC of the Company or a Peer for the
last calendar year of the Performance Period, minus the Annual ROIC of the
Company or such Peer for the calendar year that immediately precedes the first
year of the Performance Period; provided that, if a Peer’s fiscal year is not
the calendar year, “Absolute Change ROIC” means the Annual ROIC of such Peer for
the fiscal year of such Peer that ends during the Performance Period, minus the
Annual ROIC of such Peer for the fiscal year of such Peer that ends in the
calendar year that immediately precedes the first year of the Performance
Period.
(b)“Annual ROIC” of the Company or a Peer for a calendar year or fiscal year, as
applicable, means the quotient obtained by dividing the adjusted net income of
the Company or such Peer for such year by the Invested Capital of the Company or
such Peer for such year.
(c)“Cumulative Average ROIC” means the sum of the Annual ROIC of the Company or
a Peer for each calendar year or fiscal year, as applicable, in the Performance
Period, divided by 3.
(d)“End Date” means December 31, [●].
(e)“Invested Capital” means the sum of (i) accounts receivable, (ii) inventory,
(iii) property, plant and equipment, (iv) accounts payable, (v) goodwill, (vi)
intangibles and (vii) progress collections, each as recorded on the balance
sheet of the Company or a Peer, as applicable.
(f)“Peer” means [●].
(g)“Performance Period” means the period beginning on the Start Date and ending
on the End Date.
(h)“Relative Absolute Change ROIC” means the percentile ranking of the Absolute
Change ROIC of the Company in relation to the Absolute Change ROIC of each of
the Peers, as calculated by the Committee in good faith applying a reasonable
statistical method.
(i) “Relative Cumulative Average ROIC” means the percentile ranking of the
Cumulative Average ROIC of the Company in relation to the Cumulative Average
ROIC of each of the Peers, as calculated by the Committee in good faith applying
a reasonable statistical method.
(j)“Start Date” means January 1, [●].
(k)Performance Condition Attainment.


    6
    

--------------------------------------------------------------------------------




(a)Relative Absolute Change ROIC and Relative Cumulative Average ROIC will each
be measured independently against the Peers. The average of those results will
determine the final Performance Condition attainment. The following table sets
forth the percentage of the PSUs for which the Performance Condition will be
deemed satisfied based on the attainment of Relative Absolute Change ROIC and
Relative Cumulative Average ROIC indicated in the corresponding row of the
table:
Relative Absolute Change  
ROIC /  Relative Cumulative Average ROIC
(Percentile v. Peers)
Performance
Condition
Attainment for Relative Absolute Change
ROIC / Relative Cumulative Average ROIC
Total Performance Condition Attainment (Average of Relative Absolute Change
ROIC Attainment and Relative Cumulative Average ROIC Attainment)
≥ 75
150%
150%
50
100%
100%
25
50%
50%
0 – 24.9
0%
0%



(b)If Relative Absolute Change ROIC or Relative Cumulative Average ROIC exceeds
the 25th percentile and is less than the 50th percentile, or if Relative
Absolute Change ROIC or Relative Cumulative Average ROIC exceeds the 50th
percentile and is less than the 75th percentile, the percentage of the PSUs for
which the Performance Condition will be deemed satisfied will be subject to
straight-line interpolation between the applicable corresponding percentages set
forth in the table. For purposes of illustration only, if Relative Absolute
Change ROIC is attained at the 35th percentile, resulting in 70% performance
attainment, and Relative Cumulative Average ROIC is attained at the 20th
percentile, resulting in 0% performance attainment, the percentage of the PSUs
for which the Performance Condition will be deemed satisfied will equal 35%
(i.e., the average of 70% and 0%).




    7
    